Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 14-17,19-35,37 and 38 are pending in the application. Claims 1-13,18 and 36 have been cancelled and claims 14-16 have been amended and claims 37 and 38 have been added.  Claims 26-29 and 33 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 14-17,19,20,22-25,30,32,34,35,37 and 38 have been examined to the extent they read on the elected subject matter of record.





Maintained Rejections
	Applicant's arguments filed June 16, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 14-17, 19, 20, 22-25, 30, 32, 33 and 34 under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145) is maintained for the reasons set forth below.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 14-17, 19, 20, 22-25, 30, 32, 33 and 34-36 are rejected under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145).

Applicant’s Invention

	Applicant claims a method for promoting plant growth or root growth, the method comprising: the application on said plant or root of an extract obtained by liquid extraction, aqueous extraction, solvent extraction, or oil extraction from at least one part of a Rocket plant thereby promoting plant growth or root growth wherein the application on the plant is achieved by foliar spray.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

Eruca sativa, Mentha peperina,, and Coriandrum sativum water extract prepared by grinding fresh leaves of the medicinal plants in distilled water and three concentrations were taken from the crude extracts (100%, 50% and 25% in addition to 0% as control), were tested for their effects on seed germination and some growth parameters of Zea mays. The experiment was conducted in sterilizes Petri dishes under the natural laboratory conditions at temperature of 25° C, with a 24 h, 48 h, 72 h,96 h and 120 h time interval for seed germination and 24 h, 48 h and 72 h for  radicle length. The effects of different concentrations of aqueous extract were compared to distilled water (Control, 0%). In maize, germination percentage was suppressed when plants was treated with 100% extracts, however, 50% and 25% of M.peprina increased germination percentage by 4 times more than the control. Moreover, 50% and 25% extracts of M. peperina and 50% of C.sativum increased maize radicle and plumule length by 3 to 4 times that of the control. Results of plumule fresh and dry weights revealed that, concentrations of water extracts of 100% and 50% M. peperina , E. sativa100% and E. sativa 50% reported almost similar plumule fresh weight as in control plants (abstract).  Fresh leaves of Salad Rocket (Eruca sativa), Mentha peperina and Coriandrum sativum were extracted with distilled water using ground blender. The resulting solution was filtered through four layers of cheesecloth to remove debris, and centrifuged for 30 minutes. The supernatant was then filtered through one layer filter paper (Whattman NO .1). Three concentrations were prepared from the crude extract Viz, 100%, 50, 25%, and 0 %( pure distilled water, control (see page 137, Preparation of aqueous extracts section). Areej Ali Baeshen discloses that the research revealed that aqueous extract of C.sativa, M. peperina and E.sativa, at different concentration levels enhanced the germination percentage, radical length, Plumule length and fresh and dry weights of Z. mays seedlings and that their effectiveness on germination and growth suggests that leaves of these medicinal plants may act as a source of beneficial allelochemicals (page 142, first paragraph).
	

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Areej Ali Baeshen is that Areej Ali Baeshen does not expressly teach a method for promoting/speeding up plant growth, application by foliar spray, that the plant treated is a tree, that the extract is obtained from seeds or flowers, and that the extract is formulated in the form of a powder.  However, with regards to plant growth, Areej Ali Baeshen teaches E.sativa, at different concentration levels enhanced the germination percentage, radical length, Plumule length and fresh and dry weights of Z. mays seedlings.   Thus, this would result in the promotion/speeding up of plant growth.  Further, with regards to application by foliar spray, the plant treated being a tree, the extract obtained from seeds or flowers, and formulated in the form of a powder, this is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary. 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Areej Ali Baeshen and the instant claims are directed to the use of aqueous Eruca extracts on plants. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Areej Ali Baeshen  to arrive at a method for promoting plant growth or root growth.   Areej Ali Baeshen   disclose that his/her research revealed that the  aqueous extract of C.sativa, M. peperina and E.sativa, at different concentration levels enhanced the germination percentage, radical length, Plumule length and fresh and dry weights of Z. mays seedlings. From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With regards to claim 34 wherein Applicant claims that the application does is less than 12 g/L (i.e., 1.2 %) of extract, Areej Ali Baeshen discloses that his/her research revealed that aqueous extract of C.sativa, M. peperina and E.sativa, at different concentration levels enhanced the germination percentage, radical length, Plumule length and fresh and dry weights of Z. mays seedlings.  Three concentrations were prepared from the crude extract - 100%, 50, 25%, and 0 %( pure distilled water, control (see page 137, Preparation of aqueous extracts section).  Thus, it would have been obvious to one of ordinary skill in the art to use an extract of Rocket plant at a concentration of 1.2%.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on June 16, 2021, with respect to the 103 rejection of  claims 41,43, and 46-48 over Aubert et al. (US Patent No. 5,597,558) in view of Aubert et al. (US Patent No. 6,190,671) and Rigal et al. (US Patent No. 5,618,521)  have been fully considered but they are not persuasive.   Applicant argues that in a nutshell, the experimental protocols of Ali Baeshen are simply wrong and would not have been performed by any skilled scientist.   Applicant argues that "sloppy" would be  too kind of a description and concludes that the skilled person would certainly disregard Ali Baeshen for the following reasons:
First, Applicant argues that the person skilled in the art necessarily knows the correct germination conditions of seeds and expectations of germination rates. Strangely, however, Applicant argues that the germination rate of Zea Mays reported by Ali Baeshen in the control (distilled water) is 20%;
Secondly, Applicant argues that in Ali Baeshen, the germination rate was studied at most at 120 hr., i.e., 5 days and that the person skilled in the art knows that germination takes 4-7 days;

Fourthly, Applicant argues that the person skilled in the art knew at the instant filing date (and for over a century beforehand) that growth studies of seeds should be conducted by providing nutrients to the seeds, as in the ground and certainly not by leaving the seeds in plain water (see Exhibits B, C, D, and E). However, in complete defiance of this normative standard, Applicant argues that Ali Baeshen studies seeds in water as a control, basically ensuring the lack of germination;
Next, Applicant argues that as would have been understood by the person skilled in the art, "numbers with different letter significantly differ from the control" in Table 1 of Ali Baeshen. Applicant argues that the plumule fresh vs. dry weights of control and E. Sativa always have the same letter ("c" for fresh weight and "a" for dry weight), demonstrating that there is no significant difference between E. Sativa treatment vs. control; and 
Lastly, Applicant argues that Ali Baeshen appears to report self-contradictory, improbable, and even impossible findings, which would have been completely disregarded by any competent scientist.


In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).













Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617